Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 1 of 19 Page ID #:4148
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 2 of 19 Page ID #:4149
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 3 of 19 Page ID #:4150
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 4 of 19 Page ID #:4151
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 5 of 19 Page ID #:4152
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 6 of 19 Page ID #:4153
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 7 of 19 Page ID #:4154
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 8 of 19 Page ID #:4155
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 9 of 19 Page ID #:4156
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 10 of 19 Page ID
                                 #:4157
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 11 of 19 Page ID
                                 #:4158
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 12 of 19 Page ID
                                 #:4159
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 13 of 19 Page ID
                                 #:4160
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 14 of 19 Page ID
                                 #:4161
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 15 of 19 Page ID
                                 #:4162
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 16 of 19 Page ID
                                 #:4163
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 17 of 19 Page ID
                                 #:4164
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 18 of 19 Page ID
                                 #:4165
Case 2:18-cv-00617-RGK-GJS Document 119 Filed 05/07/19 Page 19 of 19 Page ID
                                 #:4166
